~                                                                                                      j~---··     ~)/~"'   -.;-;;- ~{l~)-~ ~;,'\,-~----1
    AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                               I           m·~ ~ L ~ D

                                             UNITED STATES DISTRICT                            CO~T [                 MAY_: 8         10~
                                                SOUTHERN DISTRICT OF CALIFORNIA                        I   CLERK us DISTHICT COURT
                                                                                                        SOUTHERN DISTRICT 03MLIFORNIA
                                                                                                                                                        I
                                                                                                                                                        l''
                                                                                                                          '    'oEPUTY
                   UNITED STATES OF AMERICA                             JUDGMENT IN AC                       lNAb-CA.SE..U                          ·-
                                        V.                              (For Offenses Committed On or After November 1, 1987)
                JOSE ALFREDO CASTELLANOS (I)
                                                                           Case Number:          3: 19-CR-01128-CAB

                                                                        Holly A Sullivan
                                                                        Defendant's Attorney
    USM Number                          84008-298

    0-
    THE DEFENDANT:
    cg] pleaded guilty to count(s)           One of the Information

    D was found guilty on count(s)
          after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section I Nature of Offense                                                                                            Count
    8:1326(A)-Attempted Reentry Of Removed Alien (Felony)                                                                              I




         The defendant is sentenced as provided in pages 2 through                2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
                                                                              dismissed on the motion of the United States.

    cg]   Assessment : $100.00 waived


    D     JVTA Assessment*: $

          *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
    cg]   No fine                   D Forfeiture pursuant to order filed                                                    , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                       HON. CATHY ANN BENCIVENGO
                                                                       UNITED STATES DISTRICT JUDGE
 ·.·"I.



AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                    JOSE ALFREDO CASTELLANOS(!)                                          Judgment - Page 2 of2
CASE NUMBER:                  3: 19-CR-01128-CAB

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served (81 days)




 D        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D        The court makes the following recommendations to the Bureau of Prisons:




 D        The defendant is remanded to the custod)'.~o=f~th=e~U=n=it=ed~S=ta=te=s~M~ar=s=h=al~.- - - - - - - - - - - - - - •

 D        The defendant must surrender to the United States Marshal for this district:
          D     ~
                    - - - - - - - - - AM                        on
                                                                     -----------------~

          D     as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
          Prisons:
          D     on or before
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
I have executed this judgment as follows:

          Defendant delivered on                                            to
                                   ------------~


at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL



                                                                                                 3:19-CR-01128-CAB
